DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(1)	Claim 1; “…one or more microphones configured to receive a speech instruction spoken by a user”
(2)	Claim 15; “…an injection or infusion device configured to administer a medicament” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(2) Fig. 1, Information Acquiring Section 102, Paragraph 0008 & 0027 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 1-14 & 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KenKnight et al. (US 20090069867 A1 hereinafter, KenKnight ‘867) in combination with Wang. Et al. (US 20080077408 A1 hereinafter, Wang ‘408).
Regarding claim 1; KenKnight ‘867 discloses a medical apparatus (Fig. 12, PC 18 for Medical Device 12), 
comprising: 
a processor (i.e. A personal computer or digital data processor could be interfaced to the implantable medical device 12. Paragraph 0054); 
one or more microphones (Fig. 12, Speaker 202) configured to receive a speech instruction spoken by a user (i.e. The speech engine 214 receives voice responses 227 spoken by the patient 11 into the microphone 201. Paragraph 0092);
and a non-transitory computer readable storage medium comprising operational data including one or more interpretation rules, and instructions that, when executed by the processor, (i.e. Program code, including software programs, and data are loaded into the RAM for execution and processing by the CPU and results are generated for display, output, transmittal, storage. Paragraph 0064)
comprising: 
receiving via the one or more microphones a speech instruction spoken by a user of the medical apparatus (i.e. The speech engine 214 receives voice responses 227 spoken by the patient 11 into the microphone 201. Paragraph 0092);
and performing speech recognition on the speech instruction spoken by the user of the medical apparatus to determine an interpreted representation of the speech instruction using, at least in part, the one or more interpretation rules (i.e. Individual spoken words in each voice response 227 are recognized by a speech recognition module 215 and translated into written words. Paragraph 0092). 
	Although Examiner reasonably believes that KenKnight ‘867 discloses wherein the speech recognition is executed based on one or more interpretation rules as explained above, Examiner cites Wang ‘408 to better disclose this limitation. Wang ‘408 at Paragraphs 0020-0021 discloses wherein the event detector 210 may include event detector software executing on the processor 108 as shown in Fig. 2. The event detector 210 may identify the start of an utterance or speech command and provide information to allow the system to take an immediate action, e.g., based on one or more rules 220. Furthermore, the abstract teaches that there is a controller for generating a control command based on the at least one event and at least one rule.
KenKnight ‘867 and Wang ‘408 are combinable because they are from same field of endeavor of speech systems (Wang ‘408 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by KenKnight ‘867 by adding wherein the speech recognition is executed based on one or more interpretation rules as taught by 

Regarding claim 2; Wang ‘408 discloses wherein the interpreted representation is a text-based representation (i.e. Speech recognition is the process by which an acoustic signal received by microphone is converted to a set of text words, numbers, or symbols by a computer. Paragraph 0002).

Regarding claim 3; KenKnight ‘867 discloses wherein the one or more interpretation rules comprise one or more user-specific interpretation rules associated with one or more specific users, and wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: recognizing whether the user is a specific user associated with the one or more user-specific interpretation rules (i.e. Spoken communication from the patient is received by an implantable microphone including a communication module and is relayed to the interrogation device. Voice prompts are received from the interrogation device are played by an implantable speaker including a communication module. Pre-defined uniquely identifying patient characteristics are further included with at least one of the implantable medical device, implantable microphone, and implantable speaker and the characteristics are presented on demand by the communication module of the implantable medical device, implantable microphone, and implantable speaker. An identification of the patient is authenticated based on pre-defined uniquely identifying patient characteristics. Paragraphs 0017-0020)
wherein, where the user is a specific user associated with the one or more user-specific interpretation rules, the performing speech recognition uses, at least in part, the one or more user-specific interpretation rules associated with the specific user  (i.e. A patient health condition is monitored by regularly collecting physiological measures through an implantable medical device. A patient communications session is activated through a patient communications interface, including an implantable microphone and an implantable speaker in response to a 

Regarding claim 4; KenKnight ‘867 discloses wherein the user-specific interpretation rules comprise an articulation of words by the user (i.e. Spoken communication from the patient is received by an implantable microphone including a communication module and is relayed to the interrogation device. Voice prompts are received from the interrogation device are played by an implantable speaker including a communication module. Pre-defined uniquely identifying patient characteristics are further included with at least one of the implantable medical device, implantable microphone, and implantable speaker. Paragraph 0020). 

Regarding claim 5; KenKnight ‘867 discloses wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: authorizing use of the medical apparatus based on the recognizing of the user to be a specific user associated with the one or more user-specific interpretation rules (i.e. A patient communications session is activated through a patient communications interface, including an implantable microphone and an implantable speaker in response to a patient-provided activation code. An identification of the patient is authenticated based on pre-defined uniquely identifying patient characteristics. Paragraph 0017). 

Regarding claim 6; KenKnight ‘867 discloses wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising modifying the one or more user-specific interpretation rules with respect to the user only if the user is recognized and authorized (i.e. Physiological measures from the implantable medical device are retrieved by an interrogation module upon successful authentication of the patient based on pre-defined uniquely identifying patient characteristics with the server. Paragraph 0019).

Regarding claim 7; KenKnight ‘867 discloses wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising authorizing use of the medical apparatus only if the user is recognized to be a specific user associated with the one or more user-specific interpretation rules that is authorized (i.e. Physiological measures from the implantable medical device are retrieved by an interrogation module upon successful authentication of the patient based on pre-defined uniquely identifying patient characteristics with the server. Paragraph 0019)

Regarding claim 8; KenKnight ‘867 discloses wherein the one or more interpretation rules further comprise one or more general interpretation rules and wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: based on whether the user of the medical apparatus is recognized to be a specific user associated with the one or more user-specific interpretation rules, determining whether the one or more general interpretation rules, the one or more user-specific interpretation rules, or both should be used for performing the speech recognition (i.e. The patient communications interface authenticates the patient based on pre-defined uniquely identifying patient characteristics, such as a speech fingerprint, teeth-click code, phonic tone code, cough code or tap code. Other types of activation codes and patient identifying characteristics are possible. Following authentication, the patient communications session is conducted by the patient providing spoken information and the system providing verbal system information respectively via the microphone 401 and speaker 402. Paragraph 0124). 

Regarding claim 9; Wang ‘408 discloses wherein the operational data further includes one or more mapping rules, and wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: mapping the interpreted representation of the speech instruction to an operation performable by the medical apparatus, using, at least in part, the one or more mapping rules (i.e. NOTE: Paragraph 0046 of Applicant’s specification states that the mapping may for instance comprise key-word spotting, contextual analyses based on sensed parameters 

Regarding claim 10; Wang ‘408 discloses wherein the mapping comprises performing at least one of key-word spotting and contextual analyses (i.e. The audio input 102 may include spoken words or phrases indicative of one or more speech commands which a user desires to be communicated or implemented by the system. Paragraph 0015).

Regarding claim 11; Wang ‘408 discloses wherein the one or more mapping rules comprise a plurality of pairs of pre-defined representations and respective instructions (i.e. The rules may be predefined or dynamically generated during operation of the system. Paragraph 0017).

Regarding claim 12; KenKnight ‘867 discloses wherein the one or more mapping rules comprise one or more user-specific mapping rules associated with one or more specific users, and wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: recognizing whether the user is a specific user associated with the one or more user-specific mapping rules (i.e. The audio input 102 received by the receiver 104 may be a spoken utterance from a user, such as a spoken word or phrase, or a collection of words or phrases. For example, the audio input 102 may include spoken words or phrases indicative of one or more speech commands which a user desires to be communicated or implemented by the system. Paragraph 0015);
wherein, where the user is a specific user associated with the one or more user-specific interpretation rules, the mapping uses, at least in part, the one or more user-specific mapping rules associated with the specific user (i.e. A patient communications session is activated through a patient communications 

Regarding claim 13; KenKnight ‘867 discloses wherein the one or more user-specific mapping rules comprise at least one of vocabulary used by the user, and statistics associated with instructions of the user (i.e. The analysis module 53 (shown in Fig. 4) performs two basic forms of comparison. First, individual measures for a given patient can be compared to other individual measures for that same patient. These comparisons might be peer-to-peer measures projected over time. Second, individual measures for a given patient can be compared to other individual measures for a group of other patients sharing the same disease-specific characteristics or to the patient population in general. Again, these comparisons might be peer-to-peer measures projected over time. Paragraph 0076) 

Regarding claim 14; KenKnight ‘867 discloses wherein the one or more interpretation rules further comprise one or more general mapping rules (i.e. The audio input 102 received by the receiver 104 may be a spoken utterance from a user, such as a spoken word or phrase, or a collection of words or phrases. For example, the audio input 102 may include spoken words or phrases indicative of one or more speech commands which a user desires to be communicated or implemented by the system. Paragraph 0015);
and wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: based on whether the user of the medical apparatus is recognized to be a specific user associated with the one or more user-specific mapping rules, determining whether the one or more general mapping rules, the one or more user-specific mapping rules, or both should be used for performing the speech recognition (i.e. The audio input 102 received by the receiver 104 may be a spoken utterance from a user, such as a spoken word or phrase, or a collection of words or phrases. For example, the audio input 102 may include spoken words or phrases indicative of one or more speech commands which a user desires to be communicated or implemented by the system. Paragraph 0015);


Regarding claim 17; Wang ‘408 discloses wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform a further operation comprising: displaying a textual representation of the speech instruction spoken by the user of the medical apparatus on a display of the medical apparatus (i.e. The user interface 118 may be any device for displaying or otherwise providing information or feedback to a user and/or receiving input or information from the user. Paragraph 0019).

Regarding claim 18; Wang ‘408 discloses wherein the instructions, when executed by the processor, cause the processor to control the medical apparatus to perform further operations comprising: transcribing the speech instruction spoken by the user of the medical apparatus into a text-based representation (i.e. Speech recognition is the process by which an acoustic signal received by microphone is converted to a set of text words, numbers, or symbols by a computer. Paragraph 0002).
and presenting the text-based representation of the speech instruction spoken by the user of the medical apparatus via a presentation unit of the medical apparatus (i.e. The user interface 118 may be any device for displaying or otherwise providing information or feedback to a user and/or receiving input or information from the user. Paragraph 0019).

Regarding claims 19 & 20; Claims 19 & 20 contain substantially the same subject matter as claim 1. Therefore, claims 19 & 20 are rejected on the same grounds as claim 1.


Allowable Subject Matter
Claims 15 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Reasons For Objected Subject Matter
	Regarding Claim 15; Claim 15 state in part “determining a dose of the medicament to be administered by the medical apparatus based upon the speech recognition performed on the speech instruction spoken by the user”. KenKnight ‘867 discloses in the Abstract wherein spoken communication from the patient is received by an implantable microphone including a communication module and is relayed to the interrogation device. Wang ‘408 discloses wherein speech recognition and control system including a receiver for receiving an audio input, an event detector for analyzing the audio input and identifying at least one event of the audio input, a recognizer for interpreting at least a portion of the audio input, a database including a plurality of rules, and a controller for generating a control command based on the at least one event and at least one rule. 
Regarding claim 16; Claims 16 depends on objected claim 15. Therefore, by virtue of its dependency, Claims 16 is also indicated as objected subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677